Citation Nr: 1606502	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  12-12 373	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating  in excess of 50 percent for posttraumatic stress disorder (PTSD) from April 21, 2006 through  January 2,  2007, and from April 1, 2007 through July 1, 2008.  

2.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from October 1969 to May 1971, and from May 1975 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from multiple rating decisions. 

Because the claim for PTSD involves a request for a higher initial rating following the grant of service connection, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

By way of procedural history, in an October 2007 rating decision, the RO in Houston, Texas granted the Veteran service connection for PTSD and assigned a 30 percent disability rating effective September 6, 2007.  In March 2008, the Veteran filed a timely notice of disagreement to the rating decision "granting a 30% evaluation for PTSD."  In April 2008, the RO, however, only issued a statement of the case (SOC) for the Veteran's earlier effective date claim.  Later in April 2008, the Veteran perfected his appeal regarding his earlier effective date claim and the RO issued supplemental SOCs in September 2008 and January 2010. 

In a September 2008 rating decision, the RO in Waco, Texas assigned a higher, initial 50 percent rating for PTSD, effective April 21, 2006.  The RO also granted a, temporary, 100 percent rating for a period of hospitalization over 21 days from January 3, 2007 to March 31, 2007 (see 38 C.F.R. § 4.29), and thereafter continued a 50 percent rating for PTSD from April 1, 2007.  A temporary, 100 percent rating was also assigned because of hospitalization over 21 days from July 2, 2008 to August 31, 2008, followed by the continuation of the 50 percent rating from September 1, 2008.  

In a January 2009 rating decision (issued in February 2009), the RO in Waco, Texas, increased the rating assigned for PTSD from 50 percent to 100 percent, effective July 2, 2008.  As, prior to July 2, 2008, higher ratings for this disability are assignable for the periods for which a temporary, total rating was not assigned, the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal pertaining to the assigned rating for PTSD as encompassing the matter reflected on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In May 2011, the Board denied an effective date earlier than April 21, 2006 for the award of service connection for PTSD, but remanded the claim for a schedular rating greater than 50 percent for service-connected PTSD during the periods for which a temporary, total rating had not been assigned for issuance of a SOC and further development and adjudication.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC was issued in March 2012 and the Veteran perfected his appeal with the filing of a VA Form 9 in May 2012. 

The Board points out that, since the RO's last adjudication of the claims in the March 2012 SOC, evidence considered in the determination to award the Veteran Social Security Administration (SSA) disability benefits have been added to the Veteran's electronic the claims file in January 2015.  This evidence includes medical records, as well as the Veteran's assertions, indicating that the Veteran unemployable due to service-connected PTSD; such evidence raises the matter of the Veteran's entitlement to a TDIU as a component of his claim for a higher initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Because the Veteran's substantive appeal was received prior to February 2, 2013, a waiver of initial AOJ consideration is required for Board review.  See 38 C.F.R. § 20.1304 (2015), and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time or subsequent to the submission to the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).  Although no such waiver is of record, the Veteran is not prejudiced by the Board considering such evidence in awarding, for the periods under consideration,  a 70 percent rating for PTSD, as well as a TDIU due to PTSD, on the basis of the current record, and the AOJ will have an opportunity to consider this evidence in conjunction with the matter of the Veteran's entitlement to a rating in excess of 70 percent for PTSD, addressed in the remand, below.  

The Board observes that, in February 2011,the Veteran testified during a hearing before a Veterans Law Judge (VLJ) regarding his claim for higher ratings for PTSD for the appeal period prior to July 2, 2008.  At that time, these claims were not on appeal as a statement of the case (SOC) had not been issued and the appeal had not been perfected.  As previously mentioned, the Board remanded these claims in May 2011 for issuance of the SOC.  See Manlincon, supra.   An SOC was issued in March 2012 and the Veteran perfected his appeal in May 2012.

After the Veteran perfected his appeal, in December 2015, he testified during a Board video conference hearing before the undersigned VL.  J, Transcripts of the February 2011 and December 2015 hearings are of record.

VA law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  When two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board." 38 U.S.C.A § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2015).  A Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  See 38 C.F.R. §§ 20.707, 20.717 (2015); Arneson v. Shinseki, 24 Vet. App. 379 (2011); 

Here, the VLJ who conducted the February 2011 hearing is no longer employed by the e Board.  Moreover, the issue of entitlement to a higher rating for PTSD for the periods in question were not properly under the Board's jurisdiction, as an appeal had not been perfected.  The undersigned VLJ held the December 2015 hearing and took testimony on these matters after an  appeal was perfected.  Under these circumstances, the Board finds that a three VLJ panel is not required to decide the matters deemed to remain appeal.  See 38 U.S.C.A § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2015).

In approximately September 2015, jurisdiction over these appeals was transferred to the Winston-Salem RO.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VMBS file or irrelevant to the issues on appeal.

The Board's decision granting a 70 percent rating, and a TDIU due to PTSD, for the periods under consideration, is set forth below.  The matter of the Veteran's entitlement to a rating in excess of 70 percent for PTSD  for these periods is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  For the periods from April 21, 2006 through January 2, 2007, and from April 1, 2007 and through July 1, 2008, the Veteran's PTSD was manifested by difficulty with memory and concentration, irritability, impaired judgment, moderately liable effect, feelings of depression and worthlessness, disruptive sleep due to nightmares, intrusive memories, avoidance behavior, fighting and violence, hypervigilance, being easily startled, inability to sustain a work placement, estrangement and distance from others, abusive marital relationships, hallucinations, anxiety, difficulty with establishing relationships, isolation, excessive guilt, variable appetite, episodes of panic, euthymic mood, difficulty with adjusting to changes in his daily routine, poor eye contact, drowsy demeanor, mild deficits in the area of functional and adaptive skills, moderate restriction of activities of daily living, one to two episodes of decompensation, paranoia, and risk of hurting himself.   Collectively, these are symptoms of the type, and extent, frequency and/or severity, as appropriate, to indicate at least occupational and social impairment with deficiencies in most areas.

3.  For the periods under consideration, the Veteran's PTSD now meets the percentage requirement for award of a schedular TDIU, and competent, probative evidence indicates that he was unable to obtain and maintain substantially gainful employment due to his PTSD.


CONCLUSIONS OF LAW

1  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating for PTSD, from April 21, 2006 through  January 2, 2007, and  from April 1, 2007 through July 1, 2008,  are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for a TDIU due to PTSD, from April 21, 2006 through January 2, 2007, and from April 1, 2007 through July 1, 2008, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159,  4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Board is specifically limiting its adjudication to awarding immediate increased compensation where warranted, and deferring any adjudicative action which may be adverse to the Veteran.  For these reasons, the Board finds that all notification and development actions needed to fairly adjudicate the matters herein decided have been accomplished.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Historically, the Veteran was granted service connection for PTSD in an October 2007 rating decision, the subject of this appeal.  At that time, the RO assigned a 30 percent disability rating effective September 6, 2007.  In a September 2008 rating decision, the RO increased the rating assigned for PTSD from 30 percent to 50 percent from April 21, 2006.  The RO also granted a, temporary, 100 percent rating during a period of hospitalization from January 3, 2007 to March 31, 2007, and thereafter continued a 50 percent rating for PTSD from April 1, 2007.  Thereafter, a  temporary t 100 percent rating  was again assigned because of hospitalization from July 2, 2008 to t August 31, 2008, and thereafter a rating  of 50 percent was assigned from September 1, 2008.  In a decision issued in February 2009, the RO increased the rating assigned for PTSD from 50 percent to 100 percent,  effective July 2, 2008.  As noted, the discussion in this case is limited to the periods pertinent to current appeal other than when a temporary total rating was assigned. 

The rating for the Veteran's PTSD has been assigned pursuant to DC 9411. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130. 

Pursuant to that formula, a 50 percent rating is assigned for s occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent  rating is assigned for  occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned for  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

As the United States Court of Appeals for the Federal Circuit  has explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). [Parenthetically, the Board notes that the revised DSM-5, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug, 4, 2014)]. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Factors to be considered will include the veteran's employment history, educational attainment and vocational experience, but marginal employment is not to be considered substantially gainful employment. Id.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19. 

Entitlement to TDIU, however, is predicated upon an inability to secure and follow "substantially gainful employment." 38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a) , marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination. Id.

The Board acknowledges that a layperson is competent to attest to factual matters of which he or she has first-hand knowledge, to include symptoms observed or experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Id.  

At the outset, the Board notes that, in addition to PTSD, the medical evidence reflects a diagnosis of depression, major depression, anxiety disorder, not otherwise specified.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication that it is possible to distinguish the symptoms from the Veteran's additional psychiatric disorder, the Board has considered all of her psychiatric symptoms in evaluating his PTSD.

VA treatment records reflect that the Veteran was hospitalized in April 2006.  He presented with a history of PTSD, depression, and substance abuse.  He was very angry, tearful, and irritable.  He stated that he needed help since returning from Vietnam, and he felt like harming people.  He was admitted for detoxification of crack cocaine as well as anger problems, PTSD, depression, and homicidal ideations due to his anger problems.  The record documents  that the Veteran was difficult to talk to due to his irritability. 

An April 2006 treatment record notes that the Veteran presented with complaints of a two month history of increasing anger and irritation with other people.  He also described behavioral changes such as the need for an increasing amount of sleep, increasing the use of profanity, and difficulty with memory and concentration.  He indicated that he has been upset and "wanting to hurt" other people.  He reported that he also quit his job after being angry.  He claimed that he was feeling depressed and had "suicidal thoughts".  He reported that he still "feels down," and talked about specific stressors, including not having a job and feelings of worthlessness at home.  On mental status examination, he was dressed in hospital pajamas, had good eye contact, and responded appropriately to questions.  His mood was irritable with moderately liable effect, his judgment was impaired.  He was assigned a GAF score of 45 and diagnosed with a severe and persistent mental illness.  He was seen as a risk for harming himself or others while he was in the hospital.   The record notes that the Veteran exhibited severe functional impairment such that he was neither currently capable of successful and stable placement in community living situation nor able to participate in necessary treatment without intensive support.  He participated in dual diagnosis outpatient therapy in April and May 2006.  He was enrolled in a Compensated Work Therapy program, but was discharged for lack of participation.

VA treatment records reflect that the Veteran was hospitalized from January through March 2007 due to his PTSD.  

Later in March 2007, the Veteran was again hospitalized for his PTSD.  At  discharge, he was assigned a GAF score of 47.  Another March 2007 record noted that the Veteran just left an 11 week residential program; however, he stated that "I feel that Depression coming back on".  

On July 2007 VA examination, the Veteran reported that he was unable to keep his job due to fighting with his bosses and co-workers.  He had complaints of being very angry and frustrated with VA.  He was unable to be involved in pleasurable activities because he had no source of income.  He had passive suicidal thoughts.  He reported that he had "serious" thoughts about overdosing on medication on May 1st of this year; however, he did not want to hurt his sister by harming himself since she just contacted him.  He stated that sometimes he "feels like killing folk."  He described an incident over the weekend in which he was provoked by someone calling him names and had thoughts of harming the individual.  He stated that his medication, Seroquel, helped him sleep and reduced his thoughts of harming others.  He reported disruptive sleep due to nightmares of his experiences in Vietnam.  He had intrusive combat memories that interfered with his ability to concentrate while reading or watching television.  He avoided watching war movies.  He was currently estranged from his friends.  He reported that he had been staying with friends since becoming homeless.  He avoided talking to others about his experiences in the war.  He claimed that sudden movements by others caused him to be more jumpy and easily startled.  

The examiner noted that the Veteran reported a pattern of maintaining jobs for a few months, but being fired from these jobs due to fighting, not showing up, or sleeping on the job.  The Veteran claimed that the last time he was employed was in February 2006 for 2-3 months as a chauffeur.  He reported  that he was terminated from this position because he forgot where he was supposed to go.  He also stated that he would fall asleep on the job.  Prior this position, he painted houses whenever he could get work.  He was a bus driver for a couple of months with a few different companies.  He alleged that he was terminated from each of his bus driving jobs due to fighting and not getting along with co-workers.

The examiner noted that the Veteran has had seven marriages.  The Veteran reported that all of his marriages have ended due to his physical abuse towards his wives.  He could not remember the dates of all of his marriage and the name or length of marriage to his 4th wife.  It was noted that he has six children, three boys and three girls.  

The Veteran reported that he has been homeless since his daughter kicked him out of her house due to being scared of him.  He stated that since then, he has been living with various friends.  He reported that the last time he used cocaine was in April 2006 during which time he tried to kill himself and was admitted to the San Antonio CA.  

On mental status examination, the Veteran was very agitated throughout the interview.  Often, his legs were shaking and his hands were twitching.  He reported that he was very angry and frustrated during the interview.  He was oriented to person, place, and time.  

The examiner noted that the Veteran's enduring pattern of violence towards in his family and work environments.  The examiner explained that this pattern likely contributed to his reported of estrangement and distance from others as well as problems maintaining employment and continued abusive marital relationships.  The examiner stated that the Veteran appeared to have a reckless disregard for his safety as well as the safety of others, as well as consistent inability to sustain a work placement.  He was assigned a GAF score of 40 due to his homelessness, his inability to maintain a job and his reported symptoms.

An August 2007 Mental Health Triage Note indicates that  the Veteran presented at the emergency room with complaints of increased irritability and worsening symptoms of PTSD.  He requested to be admitted to get back on his medication and to talk to a Social Worker.   The Veteran had complaints of his nightmares getting worse.  He stated that he was getting irritable, was depressed, and hearing voices.  On mental status examination, his speech was soft and slow.  His mood was anxious.  He reported having fleeting suicidal ideation, but not intent or plan.  He stated that he had urges to hurt people.  He was assigned a GAF score of 49.  He was prescribed medication and advised to return to emergency room if he had further problems.  

Subsequently in August 2007, on mental status examination, he was satisfactorily groomed, appeared his stated age, was cooperative, and had appropriate psychomotor activity, good eye contact, and fluent speech with normal rate, tone, and volume.  His affect was restricted and mood was anxious.  His thought process was logical and goal directed.  He denied having suicidal and homicidal ideations.  There was no evidence of delusion or hallucinations.  He was oriented to person, place, and date.  His concentration, memory, insight, and judgment were intact.  He was assigned a GAF of 58.  

In September 2007, he was assigned a GAF score of 51.  He reported that he "isolates".

A September 2007 VA treatment record notes the Veteran's reports of living with his daughter since he moved to Houston; however, he alleged that he "grabbed her" during a nightmare and that she is afraid of him living with her.  He reported that he avoided TV shows or talking about his stressors.  He stated that he had difficulty with establishing relationships and has had unsuccessful marriages.  He stated that he was easily angered and described hypervigilance and an exaggerated startle response.  He reported that he had difficulty with concentration and maintaining sleep.  He reported a depressed mood, excessive guilt, variable appetite, irritability, feelings of hopelessness and helplessness, isolations, and social withdrawal.  He had episodes of panic associated with reminders of previous events.  He reported hearing his name being called and seeing movement from the corner of his eyes.  He reported forgetfulness.  Mental status examination revealed that his mood was euthymic.  He was assigned a GAF score of 51.  

The report of a  September 2007 Mental Health Psychosocial Assessment documents that, on mental status examination, the examiner noted that the Veteran was divorced and had been previously married seven times.  He described his relationship with his family as fair.  He described the main problem with his current family relations as "They are afraid of me.  Some of them don't understand what I'm going through.  Lack of communication.  I'm isolated a lot now."  

In October 2007, the Veteran reported that had been homeless for about three weeks, since his discharge from Victory Outreach

The Veteran was hospitalized form July 30 August 2008 and assigned a GAF score of 47 at  discharge.  

A review of the records considered in association with the award of SSA disability benefits, includes a February 2007 application reflecting the Veteran's report that he had problems remembering things he needed to get done, such as: making phone calls, running errands, and completing assignments.  In regards to difficulties with getting along with family and friends, he stated the he usually did not go around family and often argued with people.  He reported that he went to church once or twice a week.  He indicated that he had problems with finishing things on time.  He stated that he sometimes would forget what he was doing or gets sidetracked.  He had problems with decision making.  He spent most of his time attending groups, sleeping, or trying to watch television.  He reported that he gets upset when people raise their voice or curse at him.  He reacted by either fighting or walking away.  He reported that it took him longer to adjust to changes and he had problems with handling changes in his daily routine.  When he felt stress or pressure, he isolated himself, went to sleep, had anxiety attacks, or became depressed.  He sometimes avoided people who told him what to do or who criticized him.  In regards to how his illness limited his ability to work, he stated that he could not get along with people, he had depression, he experienced anxiety, and had violent tendencies.  He reported that he became depressed and quit his job in February 2006.  He also reported  that he had completed two years of college.  

In the report of an April 2007 clinical interview with mental status examination, Dr. S.A.J., a psychologist, noted the Veteran's complaints of not working in over a year and being unable to keep his jobs.  The Veteran reported that his medication made him sleep or dizzy.  He stated that he had 7 children and currently lived with his daughter.  He described his relationship with his children as negative, and the quality of relationships in his family as poor.  He reported that his major problem was depression and PTSD, in which he described as severe in degree of psychological disturbance.  He claimed that the problem has affected his performance at work, relationship with spouse, personal relationships, and his health.  Prior treatment was unsuccessful.  Dr. S.A.J. noted that other concurrent problems included suicidal ideations, anxiety, and drug addiction.   The psychologist stated that reports provided by the claimant were judged as reliable and the results of the present examination were considered to be a valid assessment of the claimant's current functioning.  

Dr. S.A.J. noted that the Veteran's last date of employment was in 2005 and his primary occupation was reported to be a driver.  The Veteran reported that he stopped working because, he did not get along with his boss, did not get along with people, and was doing drugs, so he quit.  He stated that he could not work now because he was dizzy almost all of the time, did not get along with people, and it was hard for him to think due to intrusive thoughts.  He claimed that he had been fired or laid off 6 or more times from a job.  

On mental status examination, the Veteran was dressed appropriate and his hygiene appeared to be fair.  He was oriented to person, place, and time.  His motor behavior was normal during the interview.  His speech quantity and quality was normal.  His facial expression was sad, eye contact was poor, his eyes were closed, and his mood was depressed.  His demeanor was drowsy.  His attitude toward the examiner was cooperative.  His thought processes were logical and coherent.  He reported auditory hallucination, but denied visual hallucinations.  There were no indications of the presence of delusions or hallucinations during the testing session.  An evaluation of cognitive processes indicated that his attention and concentration skills were moderately impaired.  His immediate and recent memory was impaired.  His insight appeared to be good and his judgment was fair.  The examiner reported that the Veteran had mild deficits in the area of functional and adaptive skills.  The examiner determined that the Veteran's diagnoses of PTSD and major depression might impair his ability to engage in substantial gainful activity.  The Veteran was assigned a GAF score of 50.  

On a  July 2007 Case Assessment Form, Dr. F. Cremona, indicated that the Veteran's mental disorders caused moderate restriction of activities of daily living; moderate in maintaining social functioning; and moderate difficulties in maintaining concentration, persistence, or pace.  He reported one or two episodes of decompensation, each of an extended duration.  

On July 2007 Mental Residual Functional Capacity Assessment, Dr. L.R. determined that the Veteran's understanding and memory, sustained concentration and persistence, social interaction, as well as adaption, the Veteran's symptoms ranged from not significantly limited to moderately limited.  Regarding functional capacity assessment, Dr. L.R. reported that the Veteran was able to understand, remember, and carry out detailed but not complex instructions, make basic decisions, concentrate for extended episodes, interact with others, and respond to change.  

In the June 2009 SSA decision, the Administrative Law Judge (ALJ) determined that the Veteran had not engaged in substantial gainful activity since April 6, 2006 due to the following medically determinable and severe impairments:  back problems, depression, and PTSD.  Although other nonservice-connected  disabilities were identified, the Board notes that the ALJ determined that in regards to the Veteran's mental disorders, he had moderate restriction in activities of daily living, moderate difficulties in maintaining social functioning, moderate difficulties in maintaining concentration, persistence or pace, and one to two episodes of decompensation, each of extended duration.  The ALJ recounted  that, during the claimant's hearing, he reported that he suffered from forgetfulness, nightmares, and problems with anger due to PTSD.  He also reported experiencing  frequent depression and anxiety, and nightmares 2-3 times each week.  He no longer drove because he would forget where he was going and the last time he drove, he almost fell asleep at the wheel.   He reported that he sometimes wanted to hurt others when they are loud and got  close to him.  

The ALJ noted that the medical evidence reflected significant treatment for severe PTSD.  Moreover, the Veteran was elevated to receiving 100 percent disability benefits from the VA in December 2008, primarily due to PTSD.  Here, following clinical evaluation, the consultative examiner diagnosed the Veteran with PTSD and major depression, citing serious symptoms in finding a GAF score of only 50.  The ALJ noted that a GAF score of 50 indicated serious symptoms or serious difficulty in social, occupations, or school functioning.  Alter considering the evidence of record, the ALJ found that the claimant's medically determinable impairments could reasonably be expected to produce the alleged symptoms.  The ALJ further found that the claimant's statements concerning the intensity, persistence, and limiting effects of these symptoms were fully credible, and limitations were contained in the residual functional capacity assessment.

The ALJ noted that the vocational expert classified the Veteran's past relevant work as a commercial bus driver as medium and semiskilled.  The expert testified that the demands of the Veteran's past relevant work exceeded the residual functional capacity and that he had not acquired transferrable skills to jobs within the residual functional capacity.  

The ALJ reported that the Veteran had at least a high school education, but his acquired job skills did not transfer to other occupations within the residual functional capacity.  Additionally, considering the claimant's age, education, work experience, and residual functional capacity, there were no jobs that exist in significant numbers in the national economy that he could perform.   The ALJ determined that the Veteran has been under a disability as defined in the Social Security Act since April 6, 2006 and that his substance use disorder (s) is not a contributing factor material to the determination of disability.  

During his February 2011 hearing, the Veteran reported that at the time he filed his claim for PTSD in April 2006, he attempted suicide and was hospitalized.  The Veteran's representative stated that the Veteran was unable to work due to his PTSD as well as due to his hospitalizations for PTSD.  The Veteran reported that he has not had a job since 2005 because he was not able to get along with people, could not keep a job, and was hospitalized.  He indicated that he was awarded SSA benefits for this disability. 

During his December 2015 hearing, the Veteran reported that even before being awarded service connection for PTSD in April 2006, he had nightmares and was basically dysfunctional.  He has not been able to keep a job and was paranoid and violent.  He states that he was hospitalized after a suicide attempt.  He indicated that his PTSD symptoms were at the same level of severity as when he received the 100 percent disability rating.  He also indicated although he was temporarily awarded a 100 percent disability rating for a period of when he was in the hospital and has been awarded a 100 percent disability evaluation effective in July 2008, his disability has been just as disabling, if not more disabling, during the periods he was only assigned a 50 percent disability rating. 

Based on the consideration of the above-cited evidence, including the medical treatment records, VA examination reports and the lay statements of record, the Board finds that, for appeal periods from April 22, 2006 through January 2, , 2007 and from April 1, 2007 through  July 2, 2008, the collective ay and medical evidence indicates that the Veteran's PTSD has been manifested by difficulty with memory and concentration, irritability, impaired judgment, moderately liable effect, feelings of depression and worthlessness, disruptive sleep due to nightmares, intrusive memories, avoidance behavior, fighting and violence, hypervigilance, being easily startled, inability to sustain a work placement, estrangement and distance from others, abusive marital relationships, hallucinations, anxiety, difficulty with establishing relationships, isolation, excessive guilt, variable appetite, episodes of panic, euthymic mood, difficulty with adjusting to changes in his daily routine, poor eye contact, drowsy demeanor, mild deficits in the area of functional and adaptive skills, moderate restriction of activities of daily living, one to two episodes of decompensation, paranoia, and risk of hurting himself.  Furthermore, the frequency and severity of these symptoms has resulted in the Veteran's difficulty in adapting to stressful situations, inability to establish and maintain effective relationships, suicidal ideations, violence, anger, and irritability.  Collectively, these symptoms suggest at least occupational and social impairment with deficiencies in most areas, consistent with a 70 percent rating.

As such, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that, for the appeal periods under consideration, the Veteran's PTSD symptoms have more nearly approximated at least occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood.  Thus, the collective evidence indicates that, from April 22, 2006 through  January 2, 2007 and from April 1, 2007 through  July 1, 2008, the Veteran's PTSD  resulted in a level of occupational and social impairment which more closely approximates at least a 70 percent disability rating.  In finding that a 70 percent rating is warranted for the noted periods, the Board has generally found the statements of the Veteran to be competent and credible evidence in support of this claim.  In fact, the Board also notes that in April 2007 Dr. S.A.J found the Veteran's reports to be reliable.  Likewise, in June 2009, the ALJ further found that the claimant's statements concerning the intensity, persistence, and limiting effects of these symptoms were fully credible.

As a final point, the Board notes that, pertinent to the claim on appeal, the Veteran' has been assigned GAF scores ranging from 40 to 58.  Pursuant to the DSM-IV, a GAF score of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

While the Veteran's GAF scores have fluctuated, his lowest score of 40, assigned in July 2007, is consistent with at least the level of impairment contemplated in the assigned 70 percent rating.  To the extent that the higher assigned scores noted in the record-i.e., 45 in April 2006, 47 in March 2007, 49 in August 2007, 58 in August 2007, and 51 in September 2007-would indicate only serious or moderate symptomatology, which would be less impairment than that contemplated in the 70 percent rating, the Board reiterates that it is the symptoms shown, and not the assigned GAF scores, or an examiner's assessment of the severity of a psychiatric disability, that provides the primary basis for an assigned rating.  See 38 C.F.R. § 4.126.

As indicated above, in this case, the Board resolves reasonable doubt in the Veteran's favor in finding that the Veteran has exhibited symptoms of the type and extent, frequency and/or severity (as appropriate), to warrant assignment of an initial,  70 percent rating  for the periods from April 21, 2006 through  January 2, 2007, and from April 1, 2007 through  July 1, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The 70 percent rating assigned for PTSD for the noted periods  renders the Veteran eligible for consideration of a schedular TDIU rating under 38 C.F.R. § 4.16(a).  Again, resolving all reasonable doubt 

Review of the record clearly reveals that the Veteran has consistently reported that he was terminated form his job due to his anger issues, fighting, and not getting along with his co-workers.  On July 2007 VA examination, he was terminated from his chauffeuring job because he forgot where he was supposed to go and had problems with staying awake.  The VA examiner reported that the Veteran had a consistent inability to sustain work placement.   In April 2007, Dr. S.A.J. determined that the Veteran's diagnoses of PTSD and major depression might impair his ability to engage in substantial gainful activity.  Although on July 2007 Case Assessment Form, Dr. F. Cremona, indicated that the Veteran's mental disorders caused moderate difficulties in maintaining concentration, persistence, or pace and on July 2007 Mental Residual Functional Capacity Assessment, Dr. L.R. stated that regarding functional capacity assessment, the Veteran was able to understand, remember, and carry out detailed but not complex instructions, make basic decisions, concentrate for extended episodes, interact with others, and respond to change, the Board places more probative weight on the July 2007 VA examiner's findings that the Veteran had a consistent inability to sustain work placement, which was based on examination and interview of the Veteran as well as a review of his electronic claims file.  Furthermore, in a June 2009 SSA decision, the ALJ noted that a vocational expert testified that the demands of the Veteran's past relevant work as a commercial bus driver exceeded the residual functional capacity and that he had not acquired transferrable skills to jobs within the residual functional capacity.  Additionally, considering the claimant's age, education, work experience, and residual functional capacity, there were no jobs that exist in significant numbers in the national economy that he could perform.  The ALJ determined that the Veteran had been disabled since April 2006.  As such, the Board finds that the Veteran's PTSD has rendered him unable to obtain and maintain substantially gainful employment since April 21, 2006 and prior to January 3, 2007 and from April 1, 2007 and prior to July 2, 2008.  Therefore, a TDIU due to PTSD, from April 21, 2006 and prior to January 3, 2007 and from April 1, 2007 and prior to July 2, 2008 is also granted in favor of the Veteran.
The matter of the Veteran's entitlement to a rating in excess of 70 percent for PTSD is being deferred pending completion of the actions requested on remand, and AOJ consideration of all evidence added to the claims file since the last adjudication.


ORDER

A 70 percent rating for PTSD, from April 21, 2006 through  January 2, 2007, and from April 1, 2007 through July 1, 2008, is granted, subject to the legal authority governing the payment of VA compensation.

A TDIU due to PTSD, from April 21, 2006 through  January 2, 2007, and from April 1, 2007 through  July 1, 2008, is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

VA treatment records associated with the electronic files appear incomplete, as there are additional VA treatment records associated with the Veteran's claim for SSA disability benefits.  However, due to the poor quality of the copies, the VA treatment records are difficult to read.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should undertake appropriate action to obtain complete, legible VA mental health  records for the relevant appeal periods from April 21, 2006 through  January 3, 2007, and from April 1, 2007 through  July1, 2008, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and the record is complete, the  AOJ should also give the Veteran  another opportunity to present information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3)(clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records relevant to the periods under consideration.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA..  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted (to include arranging any further examination, or obtaining any further medical opinion)  prior to adjudicating the claim for higher rating remaining on appeal.   

Adjudication of the claim should include consideration of all evidence added to the record since the last adjudication in June 2015.  For the periods under consideration, the AOJ should  consider whether staged rating of the disability, pursuant to Fenderson (cited above), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:
 
1.  Obtain from the Central Texas VA Healthcare System complete. legibile records of VA mental health evaluation and/or treatment of the Veteran, dated from April 21, 2006 through  January 2, 2007, and from April 1, 2007 through July 1, 2008.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran a letter and his attorney a request that he Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.   Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
  
4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging any further examination(s) or obtaining any further medical opinion(s)), readjudicate the claim for a rating in excess of 70 percent for PTSD for the periods from April 21, 2006 through January 2,  2007, and from April 1, 2007 through July 1, 2008.  

Adjudicate the claim in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and all legal authority (to include consideration of whether, for any period(s) under consideration, staged rating of the disability, pursuant to Fenderson (cited above), is appropriate).

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


